Citation Nr: 0737292	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-39 986	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, 
California

THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for hypertension.


REPRESENTATION

Veteran represented by:	California Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1947 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in September 2004, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  


FINDING OF FACT

In August 2007, prior to the promulgation of a decision in 
the appeal, the veteran in writing withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant.  38 C.F.R. § 20.204.  

In August 2007, prior to the promulgation of a decision in 
the appeal, the veteran in writing withdrew his appeal of the 
application to reopen the claim of service connection for 
hypertension.  

As the appellant has withdrawn this appeal, the Board does 
not have appellate jurisdiction. 


ORDER

The appeal of the application to reopen the claim of service 
connection for hypertension is dismissed.



		
GEORGE E. GUIDO JR. 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


